Hill, C. J.
The only issue in the case made by the evidence and the statement of the accused was as to whether the latter, in the sale of the whisky, acted solely as agent for the buyer, or was himself the seller or in some way beneficially interested in the illegal transaction; and the law *850applicable to the question has been repeatedly decided by this court and the Supreme Court. Highsmith v. Waycross, 7 Ga. App. 611 (67 S. E. 677), and cit.; Mach v. State, 116 Ga. 546 (42 S. E. 776), and eit.
Decided February 15, 1911.
Accusation of sale of liquor; from city court of Waycross — 'Judge McDonald. October 22, 1910.
J. J. Moore, for plaintiff in error. A. B. Spence, solicitor, contra.

Judgment affirmed.